DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-12 and 16-18, in the reply filed on 04 December 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 December 2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (GB 2 146 572 A).
Regarding claim 1, Jones discloses methods for manufacturing a fiber-reinforced hollow structural component (title/abstract) comprising the steps of: 

introducing the mold core and fibers with a matrix material into a molding tool 9/10, so that a first fiber unit with the matrix material is located between the mold core and the molding tool to at least partially form a component wall (FIG. 4, 1:64-74);
curing the matrix material as a result of a change in at least one of a temperature, as implied by the wax blank melting, to form the hollow structural component (1:75);
flushing the mold core out of the hollow structural component to form a component cavity (1:75-78);
forming at least one channel 7 extending through the mold core, the channel being primarily formed with the mold core during the step of manufacturing the mold core (1:59+); and
introducing at least one of a second fiber unit and the matrix material into the channel so that (1:59-64), after the curing and flushing out steps a reinforcing element is formed and extends through the component cavity and is connected in the area of its two ends to the component wall (FIG. 5, 1:78-80).
Regarding claim 5, Jones discloses the channel defines at least two undercuts 6 which are spaced apart in a longitudinal direction of the channel (FIG. 2, 1:59-64).
Regarding claim 7, Jones discloses the second fiber unit is connected, at its two ends, to a particular assigned area of the first fiber unit thereby forming two connection areas (FIG. 4, 1:63-74).
Regarding claim 10, Jones discloses at least one of the two connection areas is formed in an interior of the first fiber unit (FIG. 4, 1:63-74).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (GB 2 146 572 A) as applied to claim 1 above, further in view of Cavaliere et al. (US 2012/0090770 A1).
Regarding claim 2, Jones does not appear to explicitly disclose that the core is formed by rapid prototyping.
However, Cavaliere discloses a method for making composites parts with complex shapes (title) in which a core is formed via rapid prototyping (¶ 17)
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the core manufacturing of Jones to include the rapid prototyping of Cavaliere, in order to reduce costs associated with on-off manufacturing (¶ 11-15).

Claims 3, 4, 9, 11, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (GB 2 146 572 A) as applied to claim 1 or Jones (GB 2 146 572 A) and Cavaliere et al. (US 2012/0090770 A1) as applied to claim 2 above, further in view of Sommer et al. (DE 10 2013 106 876 A1, citations based on machine translation submitted herewith).
Regarding claim 3, Cavaliere suggests resin transfer molding, which is equated with the claimed injection of matrix material into the closed mold (¶ 45, 58, 71-72). 
Jones does not appear to expressly disclose that the first fiber is wrapped around the mold core prior to injection of matrix material.
However, Sommer discloses a similar method of forming fiber-reinforced hollow components with a fugitive mold core (title/abstract), wherein the core is wrapped with reinforcing fibers and placed in a mold tool for resin transfer molding (¶ 84, FIG. 3a-3e).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Jones to include the wrapping and RTM of Sommer, in order to form a similar article with expected results.
Regarding claim 4, Sommer suggests the matrix material is injected from a side of the mold core facing the molding tool at least one of via at least one channel opening, through the 
Regarding claim 9, modified Jones suggests the two connection areas is formed on an inner side of the first fiber unit, wherein the second fiber unit is introduced into the channel first, the overhanging end of the second fiber unit is folded onto a circumference of the mold core, and subsequently, the mold core is wrapped with the first fiber unit (Jones FIG. 3, 1:59-74).
Regarding claim 11, Sommer suggests the supply channel of the mold core is filled, before the injection of the matrix material, with a filling material 19 and, after the matrix material has cured, the filling material is flushed out together with the mold core (¶¶ 85-87).
Regarding claim 12, Sommer suggests after the matrix material has cured, the solvent is flushed at least one of into the supply channel of the mold core and onto a cross-section of the mold core, so that the mold core detaches from the hollow structural component (¶¶ 85-87).
Regarding claim 17, Jones suggests an overhanging one of the ends of the second fiber unit is at least one of folded onto and sewn together with an outer side of the first fiber unit (FIG. 3, 1:59-74).
Regarding claim 18, Jones discloses that the core is wax; this is known to have a high coefficient of thermal expansion and would therefore result in an outward pressure being exerted during the curing process.

Claims 6, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (GB 2 146 572 A) as applied to claim 1 or 7 above, further in view of Johnson (US 2008/0145592 A1).
Jones does not appear to explicitly disclose a device for introducing the second fiber unit.

At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Jones to include the Z-axis fiber deposition machine of Johnson, in order to insert fibers in a similar manner with a known device with expected results. 
Regarding claim 8 and 16, Johnson discloses a needle 35 which operates to penetrate, equated with the claimed cutting, the composite sandwich and cooperates with a pair of tubes 15/16 to guide the Z-axis fiber through the sandwich (¶¶ 39-44, FIG. 1).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN A. SCHIFFMAN
Primary Examiner
Art Unit 1742



/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742